NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No. 17-2929
                                     ____________

                               M. DENISE TOLLIVER,
                                                 Appellant

                                           v.

                   TRINITY PARISH FOUNDATION; DELAWARE
               FUTURES, INC.; PATRICIA DOWNING; MAILE STATUTO
                       __________________________________

                     On Appeal from the United States District Court
                                for the District of Delaware
                             (D.C. Civ. No. 1-14-cv-01021)
                       District Judge: Honorable Leonard P. Stark
                       __________________________________

                     Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    January 25, 2018
                Before: SHWARTZ, KRAUSE, and FISHER, Circuit Judges

                            (Opinion filed: January 26, 2018)
                                    ____________

                                      OPINION*
                                     ____________


PER CURIAM

       Denise Tolliver appeals from orders of the District Court granting summary

judgment to the defendants and denying reconsideration. For the reasons that follow, we

will affirm.
       Tolliver was employed by Delaware Futures, Inc. (“DFI”) as its Executive

Director. 1 Beginning on February 23, 2013, she took a medical leave of absence,

informing DFI’s Board of Directors of her leave via email. Tolliver was granted short-

term disability leave through DFI’s insurer, Hartford Insurance Company. On March 6,

2013, Evette Houston, whom Tolliver had placed in charge when she took her leave of

absence, was appointed Acting Executive Director of DFI. At about the same time, DFI

became aware that Tolliver had continued to work on at least one DFI matter. Regarding

this work as “unauthorized” insofar as she was on medical leave, DFI cancelled or

suspended Tolliver’s access to company email and arranged with Trinity Episcopal

Parish to have the locks changed on the building where DFI was located. Tolliver

strenuously objected to both actions but, nonetheless, was not ready to return to work.

Instead, DFI was provided with her caregiver’s statement, dated February 28, 2013,

which stated that her work limitations would tentatively last until March 8, 2013.

       Tolliver did not return to work in March 2013. On April 1, 2013, DFI Board

President Bruce Kallos, now deceased, wrote to Tolliver, advising her that he needed to

know how long she expected to be on medical leave. He asked her to provide a note

from her treating physician containing this information: (1) the nature of her medical

condition; (2) her medical limitations; and (3) the length of time those limitations were

expected to continue. Kallos followed up with an email to Tolliver, clarifying that DFI

was entitled to the information requested and did not want to access her confidential

medical information beyond the requested information. In response to Kallos’ demand

for this information, on April 3, 2013, Tolliver submitted a written grievance to DFI’s

1
 Because we write primarily for the parties, who are familiar with the facts and
procedural history, we will not recite them except as necessary to our discussion.
                                             2
Executive Committee, in which she complained, in pertinent part, that Kallos’ request

amounted to harassment, given that DFI representatives had been in contact with their

disability insurer and were aware of the nature of her disability. Nevertheless, on April 9,

2013, Tolliver’s doctor provided a note stating that Tolliver was unable to return to work

until July 1, 2013, providing at least some of the information sought by Kallos.

       On April 19, 2013, Board Member Maile Statuto responded to Tolliver’s

grievance on behalf of the Board’s Personnel Committee, stating that the Executive

Committee had reviewed her complaint of harassment and found it to be without merit.

Tolliver, in a response dated May 6, 2013, then made several new demands and asked

DFI to supplement her disability payments by continuing her salary. By letter dated May

13, 2013, Statuto replied and explained the reasons why Tolliver’s allegations had been

found to have no merit and further explained that it was not DFI’s policy to continue to

pay an employee’s salary while that employee was receiving short-term disability

payments. Tolliver wrote a final letter to Statuto on May 17, 2013, reiterating prior

issues, and alleging a hostile work environment, harassment, and retaliation. She

thereafter retained counsel, and all communications were conducted through the parties’

attorneys.

       On June 20, 2013, Tolliver’s counsel sent DFI a letter indicating that she was

unable to perform the essential duties of her job as Executive Director. The letter

provided no anticipated return to work date, and neither Tolliver nor anyone on her

behalf had any further communication with DFI regarding her ability to return to work

after July 1, 2013. On July 15, 2013, Kallos notified Tolliver that her employment was

terminated. In his letter, he noted that DFI was aware that she had represented to its

                                             3
disability insurer that she continued to be unable to work for medical reasons and that, in

the opinion of her treating physicians, her situation would continue indefinitely. 2 Kallos

stated that DFI could not grant her an indefinite leave of absence. On September 15,

2013, Houston was selected to replace Tolliver. 3

       Following her termination, Tolliver filed suit in the United States District Court

for the District of Delaware against DFI, Trinity Parish Foundation, Inc., Statuto, and

Reverend Patricia Downing, head of Trinity Parish. Tolliver asserted these counts in her

second amended complaint:

              Count I against Trinity Parish and DFI alleging race discrimination in
              violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e,
              et seq., and the Delaware Discrimination in Employment Act (“DDEA”),
              19 Del. Code §§ 710, et seq.;

              Count II against all defendants alleging race discrimination in violation of
              42 U.S.C. § 1981;

              Count III against Trinity Parish and DFI alleging age discrimination in
              violation of the Age Discrimination in Employment Act (“ADEA”), 29
              U.S.C. §§ 621, et seq., and the DDEA;

              Count IV against all defendants alleging retaliation in violation of Title VII,
              the ADEA, and the DDEA;

              Count V against Reverend Downing and Statuto alleging civil rights
              violations under 42 U.S.C. § 1983;

              Count VI against Trinity Parish and DFI alleging civil rights violations
              under 42 U.S.C. § 1983;

              Count VII against Trinity Parish and DFI alleging wrongful termination and
              breach of contract;

2
  Tolliver was transitioned to long-term disability on May 27, 2013, and continued to
receive benefits through August 27, 2013.
3
 Houston held the position of Executive Director until her resignation on September 1,
2016.

                                             4
              Count VIII against all defendants alleging intentional infliction of
              emotional distress;

              Count IX against all defendants alleging violations of the whistleblower
              provisions of the Sarbanes-Oxley Act 18 U.S.C. § 1514A, as set forth in the
              Delaware Whistleblower’s Protection Act, 19 Del. Code §§ 1701-08, et
              seq.;

              Count X against all defendants alleging violations of the Employee
              Retirement Income Security Act (“ERISA"), 29 U.S.C. § 1140 and § 1141;

              Count XI against all defendants alleging defamation;

              Count XII against all defendants alleging disability discrimination under
              the Rehabilitation Act of 1973, 29 U.S.C. §§ 701, et seq.;

              Count XIII against DFI alleging violations of confidentiality and invasion
              of privacy; and

              Count XIV against Trinity Parish and Reverend Downing for tortious
              interference.

       After Tolliver was deposed, the defendants moved for summary judgment, Fed. R.

Civ. 56(a). The District Court, in an order entered on August 2, 2017, granted that

motion, explaining its reasoning in a thorough opinion addressing each count in

Tolliver’s second amended complaint, see Tolliver v. Trinity Parish Foundation, Inc.,

2017 WL 3288119 (D. Del. August 2, 2017). In an order entered on September 5, 2017,

the District Court denied Tolliver’s timely filed motion for reconsideration.

       Tolliver appeals. We have jurisdiction under 28 U.S.C. § 1291. In her amended

pro se brief, Tolliver contends that the District Court took three years to decide her civil

action, causing her prejudice; that the District Court favored the defendants’ version of

the facts in deciding the summary judgment motion; that the District Court was biased

against her; and that her claims of disability and age discrimination, retaliation, and

breach of an implied covenant of good faith and fair dealing presented genuine factual
                                            5
issues for trial. These are the only contentions we will review; all other claims and issues

are deemed forfeited. See Laborers’ International Union v. Foster Wheeler Corp., 26
F.3d 375, 398 (3d Cir. 1994) (issue is waived unless party raises it in opening brief;

passing reference to issue will not suffice to bring that issue before this Court). 4

       We will affirm. Summary judgment is appropriate “if the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). The moving party “bears the initial responsibility

of informing the district court of the basis for its motion, and identifying those portions”

of the summary judgment record which demonstrate the absence of a genuine dispute of

material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If the moving party

meets its burden, the nonmoving party then must present specific facts that show there is

a genuine issue for trial. Fed. R. Civ. P. 56(c)(1), (e)(2); Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986). The District Court is required to view the facts in the

light most favorable to the non-moving party and make all reasonable inferences in her

favor, see Armbruster v. Unisys Corp., 32 F.3d 768, 777 (3d Cir. 1994). Ultimately,

however, a court should grant summary judgment where the non-movant’s evidence is

merely colorable or not significantly probative, id. at 249-50, because, “[w]here the

record taken as a whole could not lead a rational trier of fact to find for the nonmoving

party, there is no genuine issue for trial,” Matsushita Electric Industrial Co. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986) (internal quotation marks removed).



4
  Moreover, we will affirm the District Court’s determination, without further discussion,
that Tolliver’s breach of an implied covenant of good faith and fair dealing claim did not
present a triable issue, and thus that summary judgment in favor of the defendants was
proper on this Count.
                                             6
       In awarding summary judgment to the defendants on Tolliver’s age and disability

discrimination claims under Title VII, § 1981, Delaware law, and the Rehabilitation Act,

the District Court noted and applied the appropriate legal standards. The Court reviewed

the summary judgment evidence and concluded that a trial on Tolliver’s claims was not

warranted. Our review de novo of the summary judgment record leads us to the same

conclusion. See Alcoa, Inc. v. United States, 509 F.3d 173, 175 (3d Cir. 2007) (appellate

court reviews district court’s grant of summary judgment de novo). We write primarily

to address Tolliver’s Title VII and Rehabilitation Act claims of discrimination and

retaliation.

       Tolliver alleged that DFI terminated her due to her age and her disability and

retaliated against her for engaging in protected activity. Tolliver would have to prove at

trial that DFI’s reason for terminating her was a pretext for discrimination, Texas Dep’t

of Community Affairs v. Burdine, 450 U.S. 248, 253 (1981), or provide other evidence of

discrimination, St. Mary’s Honor Center v. Hicks, 509 U.S. 502, 509-11 (1993). She had

to either discredit DFI’s proffered reasons for terminating her or show that discrimination

was more likely than not a cause of her termination. Cf. Fuentes v. Perskie, 32 F.3d 759,

764 (3d Cir. 1994) (addressing summary judgment standard). The summary judgment

record establishes that, when Tolliver’s authorized medical leave ended on July 1, 2013,

she failed to return to work. Moreover, her attorney advised DFI’s Board that she was

receiving long-term disability benefits, and further represented to the Board that Tolliver

was unable to perform the essential duties of her job as Executive Director. None of the

summary judgment evidence shows or suggests that Tolliver ever asked to return to work

and/or asked for and was denied a work-related accommodation, notwithstanding her

                                             7
contentions to the contrary, see Appellant’s Pro Se Brief, at 4. Tolliver was never able to

identify a date by which she would be capable of performing all essential functions of her

job as Executive Director, nor she did ask for an accommodation relating to her duties.

These undisputed facts establish for purposes of summary judgment that DFI’s reason for

terminating her was not a pretext for age or disability discrimination. Specifically with

respect to Tolliver’s claim of disability discrimination, a leave of absence, as a general

matter, may be a reasonable accommodation, but an indefinite leave of absence is not.

See Hwang v. Kansas State University, 753 F.3d 1159, 1161-62 (10th Cir. 2014) (“[A]n

employee who isn’t capable of working for [six months] isn’t an employee capable of

performing a job’s essential functions -- and … requiring an employer to keep a job open

for so long doesn’t qualify as a reasonable accommodation.”).

       Attached to Tolliver’s opposition to summary judgment is a transcript of a voice

mail left by Houston for Tolliver on March 13, 2013. Even if we assume that this item

satisfies Rule 56(c)(1)(A), it is insufficient evidence of discrimination. In her voice mail,

Houston told Tolliver that she had spoken with Kallos, and, although nothing was

“official,” he said that he was taking DFI in a different direction that did not include

either of them. Houston said that she personally was not interested in “fighting it”

because she had a long career ahead of her and was willing to leave DFI behind. She

expressed the view that her energy and efforts on behalf of DFI had not been appreciated.

This evidence offered by Tolliver that Kallos may have wanted to take DFI “in a different

direction,” without more, neither undermines DFI’s proffered reason for terminating her

nor shows that age or disability discrimination was more likely than not a cause of her

termination. See Fuentes, 32 F.3d at 764.

                                              8
       Tolliver’s claim that DFI retaliated against her by firing her after she complained

to Statuto about a hostile work environment and after she made a charge of

discrimination also fails. Title VII prohibits retaliation by making it unlawful for

employers to discriminate against “any individual . . . because [s]he has opposed any . . .

unlawful employment practice” or because that individual has “made a charge, testified,

assisted, or participated in any manner in an investigation, proceeding, or hearing.” 42

U.S.C. § 2000e-3(a). To establish retaliation, a plaintiff must proffer evidence to show

that (1) she engaged in activity protected by Title VII; (2) the employer took an adverse

employment action against her; and (3) there was a causal connection between the

plaintiff’s participation in the protected activity and the adverse employment action. See

Moore v. City of Philadelphia, 461 F.3d 331, 341-42 (3d Cir. 2006). To establish

causation at the prima facie stage, a plaintiff must introduce evidence about the “scope

and nature of conduct and circumstances that could support the inference” of a causal

connection. Farrell v. Planter’s Lifesavers Co., 206 F.3d 271, 279 (3d Cir. 2000).

Tolliver failed to produce evidence of a causal link between her protected activity and her

termination. 5 Tolliver’s employment was not terminated until (1) she did not return to

work after the expiration of her approved leave had expired; and (2) her attorney stated

that she was unable to perform the essential duties of her job as Executive Director; and

(3) neither Tolliver nor anyone on her behalf had any further communication with DFI

regarding her ability to return to work after July 1, 2013. These valid reasons for her

termination undermine for summary judgment purposes any claim that her termination


5
 Tolliver signed her charge of discrimination directed to the Delaware Department of
Labor on July 24, 2013, which was after her termination, but in it she stated that she
presented her complaint to that agency on June 20, 2013.
                                            9
was retaliatory. Accordingly, summary judgment for the defendants on the retaliation

claim also was proper.

       Last, Tolliver contends that the District Court was unfair to her by construing the

facts in a light more favorable to the defendants, and that undue delay prejudiced her

case. Appellant’s Pro Se Brief, at 1-2, 8. We do not agree that the District Court’s

application of the summary judgment standards was improper here. And, although

Tolliver commenced her civil action in August 2014, she amended her complaint a

number of times and filed numerous motions, discovery took some time to complete, and

her case was at one time referred for mediation. In any event, Tolliver failed to show that

she was prejudiced in any way by the District Court’s management of her civil action.

Accordingly, we reject Tolliver’s argument of bias and unfair delay as meritless, even

assuming that it might provide an independent basis for reversing an award of summary

judgment.

       Tolliver’s motion for reconsideration was properly denied by the District Court

because she did not argue an intervening change in the law, new evidence, or a clear error

of law. See Max’s Seafood Café v. Quinteros, 176 F.3d 669, 673 (3d Cir. 1999).

       For the foregoing reasons, we will affirm the orders of the District Court granting

summary judgment to the defendants and denying reconsideration. The appellees’

motion to supplement the appendix is granted.




                                            10